UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7745



ROBERT HOLLAND KOON,

                                              Plaintiff - Appellant,

          versus


CAPTAIN DYSON; ACI MEDICAL; NURSE; DOCTOR;
JOHN DOE 1-20,

                                            Defendants -   Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. C. Weston Houck, Senior District
Judge. (CA-01-3398)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se. Christy Scott Stephens,
BOGOSLOW, JONES, STEPHENS & DUFFIE, PA, Walterboro, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Holland Koon appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Koon v. Dyson,

No. CA-01-3398 (D.S.C. filed Sept. 30, 2004 & entered Oct. 1,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -